Freedman, J.
(concurring). I concur in tíie result only. I *182would accord preclusive effect to DHCR’s determination that respondent Feinberg was a licensee. As a licensee he has no right to continued occupancy of the apartment. Even though DHCR’s finding arose in the context of a fair market rent appeal, I believe that this court is estopped from finding otherwise. (Ryan v New York Tel. Co., 62 NY2d 494 [1984].)
Were it not for the DHCR holding, I would find that respondent was more than a licensee. His former landlord accepted rent from him for a period of time which may or may not have overlapped with his roommate’s occupancy, and he was allowed to remain for about 15 years as a tenant before holdover proceedings were commenced.
Parness, P. J., and Davis, J., concur; Freedman, J., concurs in a separate memorandum.